DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
This action is written in response to the arguments filed on April 20, 2022.  Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a computing system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “evaluate the first branch … and increment a first counter…” The “evaluate… and increment a first counter” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “evaluate the second branch …and increment a second counter…” The “evaluate… and increment a second counter” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “determine….”  The “determine …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: storage, first memory, second memory, and processor (generic computer and computer functions).

Accordingly, these additional elements (storage, memory and computer processor) of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receive” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
The “store” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “store” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “
… determine whether…and update a second counter” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: processor.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “
… determine whether…and update a second counter” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: processor
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “modify an order…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: processor
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “…orders the first branch” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 5, recites further limitations such as “…determine whether…; update a fourth …; and modify an order…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: processor
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “…determine whether…; update a fourth …; and modify an order…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: processor
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 8:
For Step 1, the claim is a computer-implemented method so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “evaluating the first branch … and increment a first counter…” The “evaluating… and increment a first counter” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “evaluating the second branch …and incrementing a second counter…” The “evaluating… and incrementing a second counter” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining….”  The “determining …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim does not recite any additional elements.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “
… determining whether…and updating a second counter” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 9, recites further limitations such as “
… determining whether…and updating a third counter” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “modifying an order…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “…orders the first branch and the second branch...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 12, recites further limitations such as “…determining whether…; updating a fourth …; and modifying an order…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 8, recites further limitations such as “…determine whether…; update a second …; and modify an order…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
For Step 1, the claim is a computing system so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “evaluate the first branch … and increment a first counter…” The “evaluate… and increment a first counter” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “evaluate the second branch …and increment a second counter…” The “evaluate… and increment a second counter” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determine….”  The “determine …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: storage, memory, and processor (generic computer and computer functions).

Accordingly, these additional elements (storage, memory and computer processor) of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receive” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “store” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “store” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as “determine whether…and third a second counter” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: rule engine.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as “…… determine whether…and update a second counter” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 17, recites further limitations such as “modify an order…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 18, recites further limitations such as
“…determine whether…; update a fourth …; and modify an order…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: rule engine.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 15, recites further limitations such as
“…determine whether…; update a second …; and modify an order…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: rule engine.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MIHARA (US 2016/0037010 A1, hereinafter referred to as MIHARA), in view of Sahita (US 2005/0013293 A1, hereinafter referred to as Sahita), and further in view of Wool (US 8,418,240 B2, hereinafter referred to as Wool).

As to claim 1, MIHARA teaches a computing system comprising: 
a first memory storing a plurality of rule definitions, at least a first rule definition of the plurality of rule definitions comprising a first branch and a second branch, wherein the first branch is to be evaluated before the second branch, and both the first and second branches of the first rule definition being representative of an IF <condition(s)> THEN <action(s)> format such that if the first branch is evaluated as TRUE, the second branch is not evaluated (paragraph [0099]…Each rule definition includes a "condition definition" and an "action definition". The condition definition is a definition indicative of a condition which is required to be satisfied when the rule definition is selected or adopted (hereinafter, "selected" includes the meanings of "selected" and "adopted"). The action definition is information indicative of the processing unit to be executed in a case where the rule definition is selected…); 
a second memory storing processor-executable process steps (paragraphs [0048]-[0049]... rule definition memory; [0058]… memory device; [0078]); and 
one or more processors to execute the process steps (paragraphs [0059] and [0078]…CPU [0093]… processing units 13….…). 
However, MIHARA fails to explicitly teach: 
one or more processors to execute the process steps to cause the computing system to: 
evaluate the first branch condition a first plurality of times, determine whether the first branch condition was evaluated as TRUE during the first plurality of times, and increment a first counter each time the first branch condition is evaluated as TRUE during the first plurality of times; 
evaluate the second branch condition a second plurality of times, determine whether the second branch condition was evaluated as TRUE during the second plurality of times, and increment a second counter each time the second branch condition is evaluated as TRUE during the second plurality of times; 
determine whether the second counter is greater than the first counter and, in response to the second counter being greater than the first counter, reorder the at least first rule definition such that for a subsequent evaluation, the second branch is evaluated before the first branch and, responsive to the second branch being evaluated as TRUE for the subsequent evaluation, the first branch is not evaluated; and 
store the reordered first rule definition in the first memory
Sahita, in combination with MIHARA, teaches:
one or more processors to execute the process steps to cause the computing system to: 
evaluate the first branch condition a first plurality of times, determine whether the first branch condition was evaluated as TRUE during the first plurality of times, and 
increment a first counter each time the first branch condition is evaluated as TRUE during the first plurality of times (paragraphs [0035]-[0037] …Decision block 418 branches to either block 420 or block 422, depending on the result of the comparison.
When the comparison evaluates true, block 420 sets the PREY_ TRUE flag in preparation for the next rule. Also, block 420 calculates a counter address using the rule's counter offset and the counter table start location in the scratchpad memory, and then increments the counter at that address…); 
evaluate the second branch condition a second plurality of times, determine whether the second branch condition was evaluated as TRUE during the second plurality of times, and increment a second counter each time the second branch condition is evaluated as TRUE during the second plurality of times (paragraphs [0035]-[0037] …Decision block 418 branches to either block 420 or block 422, depending on the result of the comparison.  When the comparison evaluates true, block 420 sets the PREY_ TRUE flag in preparation for the next rule. Also, block 420 calculates a counter address using the rule's counter offset and the counter table start location in the scratchpad memory, and then increments the counter at that address…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of MIHARA to add a counter associated with rules to the system of MIHARA, as taught by Sahita above. The modification would have been obvious because one of ordinary skill would be motivated to monitor which rules are triggered as suggested by Sahita (Abstract).
However, MIHARA and Sahita fail to explicitly teach: 
determine whether the second counter is greater than the first counter and, in response to the second counter being greater than the first counter, reorder the at least first rule definition such that for a subsequent evaluation, the second branch is evaluated before the first branch and, responsive to the second branch being evaluated as TRUE for the subsequent evaluation, the first branch is not evaluated; and 
store the reordered first rule definition in the first memory.
Wool, in combination with MIHARA and Sahita, teaches:
determine whether the second counter is greater than the first counter and, in response to the second counter being greater than the first counter, reorder the at least first rule definition such that for a subsequent evaluation, the second branch is evaluated before the first branch and, responsive to the second branch being evaluated as TRUE for the subsequent evaluation, the first branch is not evaluated (see col. 2, lines 52-67 to col. 3, lines1-8, rule reorder engine…..; col. 4, lines 8-31…rule reorder engine 300 may calculates any of two alternative rule-bases exhibiting of the same rules of current firewall rule-base 220 15 but with different rule orders…; col. 5, lines 14-56…A Hit Counter is an integer field that is attached to each rule. Firewall 110 keeps a Hit Counter field for each rule in its memory. For a given connection, firewall 110 increments the Hit Counter associated with the rule that ultimately matched said connection when the firewall executed its "first match semantics" algorithm; 
wherein using the broader reasonable interpretation, Examiner interprets “incrementing the Hit Counter associated with the rule that ultimately matched said connection” to include second counter (incremented Hit Counter) being greater than the first counter (Hit counter before being incremented); Fig. 1, Rule Reorder Engine 300; col. 8, lines 35-40… The Optimal Rule Reorder Algorithm); and 
store the reordered first rule definition in the first memory (col. 5, lines 14-56…Firewall 110 keeps a Hit Counter field for each rule in its memory. col. 6, lines 30-38…we store the HitCounti values when "i" indicates the computed rule_uid…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of MIHARA and Sahita to add a reordered rule definition to the combination system of MIHARA and Sahita, as taught by Wool above. The modification would have been obvious because one of ordinary skill would be motivated to determine an alternative order of the rule base by repositioning rules which perform the same action on the firewall, or which act on disjoint sets of network connections, and wherein the repositioning results in a reduction of the RMPP of the reordered rule base, thereby reducing the CPU, as suggested by Wool (col. 2, lines 45-51).

As to claim 2, which incorporates the rejection of claim 1, MIHARA teaches the one or more processors to execute the process steps to cause the computing system to: 
determine whether all conditions of the first branch of the first rule definition are TRUE (paragraphs [0090] … The condition definition is a definition indicative of a condition which is required to be satisfied when the rule definition is selected or adopted…; [0132] …conditional expression IDs corresponding to the condition definition ID are required to be satisfied…[0138]…conditional expression k is satisfied (YES in step S205)…).
However, MIHARA fails to explicitly teach:
update a second counter associated with the first rule definition and the first branch if all conditions of the first branch of the first rule definition are determined as TRUE.  
Sahita, in combination with MIHARA, teaches:
update a second counter associated with the first rule definition and the first branch if all conditions of the first branch of the first rule definition are determined as TRUE   (abstract…paragraphs [0028]-[0029],and [0031]-[0032],  wherein using the broadest reasonable interpretation, Examiner interprets “updating counters in a counter table when a rule evaluates true” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of MIHARA to add a counter associated with rules to the system of MIHARA, as taught by Sahita above. The modification would have been obvious because one of ordinary skill would be motivated to monitor which rules are triggered as suggested by Sahita (Abstract).
  
As to claim 3, which incorporates the rejection of claim 2, MIHARA teaches the one or more processors to execute the process steps to cause the computing system to: 
determine whether all conditions of a second branch of the first rule definition are TRUE (paragraphs [0090]… The condition definition is a definition indicative of a condition which is required to be satisfied when the rule definition is selected or adopted…; [0132]…conditional expression IDs corresponding to the condition definition ID are required to be satisfied…[0138]…conditional expression k is satisfied (YES in step S205)…).
However, MIHARA fails to explicitly teach:
update a third counter associated with the first rule definition and the second branch if all conditions of the second branch of the first rule definition are determined as TRUE Sahita, in combination with MIHARA, teaches:
update a second counter associated with the first rule definition and the first branch if all conditions of the first branch of the first rule definition are determined as TRUE   (abstract…paragraphs [0028]-[0029],and [0031]-[0032],  wherein using the broadest reasonable interpretation, Examiner interprets “updating counters in a counter table when a rule evaluates true” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of MIHARA to add a counter associated with rules to the system of MIHARA, as taught by Sahita above. The modification would have been obvious because one of ordinary skill would be motivated to monitor which rules are triggered as suggested by Sahita (Abstract).

Claim 8 recites substantially the same functionalities recited in claim 1, and is directed to a computer-implemented method performed by the system of claim 1.  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to a computer-implemented method performed by the system of claim 2.  Therefore, claim 9 is rejected for the same reasons as applied to claim 2 above.

Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to a computer-implemented method performed by the system of claim 3.  Therefore, claim 10 is rejected for the same reasons as applied to claim 3 above.

Claim 15 recites substantially the same functionalities recited in claim 1, and is directed to a computing system similar to claim 1.  Therefore, claim 15 is rejected for the same reasons as applied to claim 1 above.

Claim 16 recites substantially the same functionalities recited in claim 2, and is directed to a computing system similar to claim 2.  Therefore, claim 16 is rejected for the same reasons as applied to claim 2 above.

Claim 17 recites substantially the same functionalities recited in claim 3, and is directed to a computing system similar to claim 3.  Therefore, claim 17 is rejected for the same reasons as applied to claim 3 above.

Claim 20 recites substantially the same functionalities recited in claim 2, and is directed to a computing system similar to claim 2.  Therefore, claim 20 is rejected for the same reasons as applied to claim 2 above.
Claims 4, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MIHARA (US 2016/0037010 A1, hereinafter referred to as MIHARA), in view of Sahita (US 2005/0013293 A1, hereinafter referred to as Sahita), and further in view of Wool (US 8,418,240 B2, hereinafter referred to as Wool), and Hamilton et al. (US 2008/0300955 A1, hereinafter referred to as Hamilton).

As to claim 4, which incorporates the rejection of claim 3, MIHARA, Sahita and Wool fail to explicitly teach the one or more processors to execute the process steps to cause the computing system to:  12Attorney Docket No: 180875US01 
modify an order of the first branch and the second branch in the rule definition based on a comparison of the first counter and the third counter.  However, Hamilton, in combination with MIHARA, Sahita and Wool, teaches:
modify an order of the first branch and the second branch in the rule definition based on a comparison of the first counter and the third counter (paragraphs [0006]-[0007], wherein using the broadest reasonable interpretation, Examiner interprets “score is based on a difference between each counter and the target for the corresponding work rule and comparing the score with a best score and updating the best score based on the comparison to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of MIHARA, Sahita and Wool to add a counter associated with rules to the combination system of MIHARA, Sahita and Wool, as taught by Hamilton above. The modification would have been obvious because one of ordinary skill would be motivated to have for each counter a corresponding work rule and each work rule has a target, as suggested by Hamilton ([0007]).

As to claim 7, which incorporates the rejection of claim 1, MIHARA teaches the one or more processors to execute the process steps to cause the computing system to: 
determine whether a second condition of the first branch of a first rule definition is TRUE (paragraphs [0090] … The condition definition is a definition indicative of a condition which is required to be satisfied when the rule definition is selected or adopted…; [0132]…conditional expression IDs corresponding to the condition definition ID are required to be satisfied…[0138]…conditional expression k is satisfied (YES in step S205)…).
However, MIHARA and Sahita fail to explicitly teach:
update a second counter associated with the first rule definition and the second condition of the first branch if the second condition is determined as TRUE; and 
modify an order of the first condition and the second condition in the first branch in the rule definition, the modified order of the first condition and the second condition ordering the first condition and the second condition in ascending order of the associated first counter and second counter.  
Sahita, in combination with MIHARA, teaches:
update a second counter associated with the first rule definition and the second condition of the first branch if the second condition is determined as TRUE (abstract…paragraphs [0028]-[0029],and [0031]-[0032],  wherein using the broadest reasonable interpretation, Examiner interprets “updating counters in a counter table when a rule evaluates true” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of MIHARA to add a counter associated with rules to the system of MIHARA, as taught by Sahita above. The modification would have been obvious because one of ordinary skill would be motivated to monitor which rules are triggered, as suggested by Sahita (Abstract).
However, MIHARA, Sahita and Wool fail to explicitly teach:
modify an order of the first condition and the second condition in the first branch in the rule definition, the modified order of the first condition and the second condition ordering the first condition and the second condition in ascending order of the associated first counter and second counter.
Hamilton, in combination with MIHARA, Sahita and Wool, teaches:
modify an order of the first condition and the second condition in the first branch in the rule definition, the modified order of the first condition and the second condition ordering the first condition and the second condition in ascending order of the associated first counter and second counter (paragraphs [0006]-[0007], wherein using the broadest reasonable interpretation, Examiner interprets “Each counter has a corresponding work rule and each work rule has a target.  The logic configured to bind further includes logic configured to compute the score of the current schedule. The score is based on a difference between each counter and the target for the corresponding work rule…score with a best score and updating the best score based on the comparison” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of MIHARA, Sahita and Wool to add a counter associated with rules to the combination system of combination system of MIHARA, Sahita and Wool, as taught by Hamilton above. The modification would have been obvious because one of ordinary skill would be motivated to have for each counter a corresponding work rule and each work rule has a target, as suggested by Hamilton ([0007]).

 Claim 11 recites substantially the same functionalities recited in claim 4, and is directed to a computer-implemented method performed by the system of claim 4.  Therefore, claim 11 is rejected for the same reasons as applied to claim 4 above.

Claim 14 recites substantially the same functionalities recited in claim 7, and is directed to a computer-implemented method performed by the system of claim 7.  Therefore, claim 14 is rejected for the same reasons as applied to claim 7 above.

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MIHARA (US 2016/0037010 A1, hereinafter referred to as MIHARA), in view of Sahita (US 2005/0013293 A1, hereinafter referred to as Sahita), and further in view of Wool (US 8,418,240 B2, hereinafter referred to as Wool), and Hamilton et al. (US 2008/0300955 A1, hereinafter referred to as Hamilton), and Chen et al. (US 2016/0350424 A1, hereinafter referred to as Chen).

As to claim 5, which incorporates the rejection of claim 4, MIHARA, Sahita, Wool and Hamilton fail to explicitly wherein the modified order orders the first branch and the second branch in the rule definition in descending order of the associated second counter and third counter.  
However Chen, in combination with MIHARA, Sahita, Wool and Hamilton, teaches wherein the modified order of the first branch and the second branch orders the first branch and the second branch in the rule definition in descending order of the associated second counter and third counter (paragraph [0046]…estimate the 'hit' frequency of each formatting rule p, and order the list in descending 'hit-rate' order, where a 'hit' of a formatting rule p occurs when the evaluation of that particular rule causes the algorithm to return True… swapping the location of rules p(i) and p(i-1) (when i> 1) whenever there is a hit in rule p(i). Alternatively, a counter c(i) may be added to each rule. When rule p(i) is hit, the counter is increased by 1, and p(i) and p(i-1) are swapped if c(i)>c(i-1)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of MIHARA, Sahita, Wool and Hamilton to add a counter associated with rules to the combination system of MIHARA, Sahita, Wool and Hamilton, as taught by Chen above. The modification would have been obvious because one of ordinary skill would be motivated to increase efficiency, the formatting rules may be ordered to minimize the average number of formatting and matching steps required, as suggested by Chen ([0046]).

As to claim 6, which incorporates the rejection of claim 5, MIHARA teaches the one or more processors to execute the process steps to cause the computing system to: 
determine whether a second condition of the first branch of a first rule definition is TRUE (paragraphs [0090] … The condition definition is a definition indicative of a condition which is required to be satisfied when the rule definition is selected or adopted…; [0132] …conditional expression IDs corresponding to the condition definition ID are required to be satisfied…; [0138] …conditional expression k is satisfied (YES in step S205)…).
However, MIHARA fails to explicitly teach:
update a fourth counter associated with the first rule definition and the second condition of the first branch if the second condition is determined as TRUE; and 
modify an order of the first condition and the second condition in the first branch in the rule definition, the modified order of the first condition and the second condition ordering the first condition and the second condition in ascending order of the associated first counter and fourth counter.  
Sahita, in combination with MIHARA, teaches:
update a fourth counter associated with the first rule definition and the second condition of the first branch if the second condition is determined as TRUE (abstract…paragraphs [0028]-[0029],and [0031]-[0032],  wherein using the broadest reasonable interpretation, Examiner interprets “updating counters in a counter table when a rule evaluates true” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of MIHARA to add a counter associated with rules to the system of MIHARA as taught by Sahita above. The modification would have been obvious because one of ordinary skill would be motivated to monitor which rules are triggered, as suggested by Sahita (Abstract).
However, MIHARA, Sahita and Wool fail to explicitly teach:
modify an order of the first condition and the second condition in the first branch in the rule definition, the modified order of the first condition and the second condition ordering the first condition and the second condition in ascending order of the associated first counter and second counter.
Hamilton, in combination with MIHARA, Sahita and Wool, teaches:
modify an order of the first condition and the second condition in the first branch in the rule definition, the modified order of the first condition and the second condition ordering the first condition and the second condition in ascending order of the associated first counter and second counter (paragraphs [0006]-[0007], wherein using the broadest reasonable interpretation, Examiner interprets “Each counter has a corresponding work rule and each work rule has a target.  The logic configured to bind further includes logic configured to compute the score of the current schedule. The score is based on a difference between each counter and the target for the corresponding work rule…score with a best score and updating the best score based on the comparison” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of MIHARA, Sahita and Wool to add a counter associated with rules to the combination system of MIHARA, Sahita and Wool, as taught by Hamilton above. The modification would have been obvious because one of ordinary skill would be motivated to have for each counter a corresponding work rule and each work rule has a target, as suggested by Hamilton ([0007]).

Claim 12 recites substantially the same functionalities recited in claim 5, and is directed to a computer-implemented method performed by the system of claim 5.  Therefore, claim 12 is rejected for the same reasons as applied to claim 5 above.

Claim 13 recites substantially the same functionalities recited in claim 6, and is directed to a computer-implemented method performed by the system of claim 6.  Therefore, claim 13 is rejected for the same reasons as applied to claim 6 above.
Claim 18 recites substantially the same functionalities recited in claim 5, and is directed to a computing system similar to claim 5.  Therefore, claim 18 is rejected for the same reasons as applied to claim 5 above.

Claim 19 recites substantially the same functionalities recited in claim 6, and is directed to a computing system similar to claim 6.  Therefore, claim 19 is rejected for the same reasons as applied to claim 6 above.


Response to Applicant’s arguments
Applicant's arguments on file on 04/22/2022 with respect to claims 1-20 have been considered and are partially moot in view of new ground(s) of rejection under 35 USC § 103.  However, the arguments for the claim rejections under 35 USC § 101 are not persuasive.  

Claim Rejections under 35 USC § 101

Argument 1
In view of the foregoing, Applicant respectfully submits that the claims do not recite an
abstract idea and, even if determined to recite an abstract idea, clearly integrate the abstract idea into a practical application. Accordingly, the claims are not directed to an abstract idea and are eligible under § 101. It is therefore submitted that the rejection of claims 1-20 under 3 5 USC § 101 is traversed and should therefore be withdrawn.

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.  
It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The claim as a whole merely describes how to “evaluate the first branch…;” “evaluate the second branch…; and “determine whether….” These claimed steps, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component.

The claimed computer components are recited at a high level of generality. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Rejections under 35 USC §103
Argument 1
Applicant appears to assert that Sahita fails to show that at least a first rule definition is reordered based on a comparison of two different counters, each of which are incremented when a particular branch condition is evaluated as being TRUE.
Sahita does not show that at least one rule definition is reordered based on results of the counters. Applicant submits that Sahita fails to show the reordering of a rule for any reason whatsoever. For example, Sahita fails to show that a rule definition is reordered or is even modified in any wat in response to counter results.

Examiner’s response:
Examiner respectfully disagrees.  Applicant’s arguments are mot in view of new ground(s) of rejection (Wool (US 8,418,240 B2, hereinafter referred to as Wool).

Argument 2
Applicant appears to assert that Sahita, whether considered alone and/or in combination with Mihara, fails to show determining whether the second counter is greater than the first counter and, in response to the second counter being greater than the first counter, reorder the at least first rule definition such that for a subsequent evaluation, the second branch is evaluated before the first branch and, responsive to the second branch being evaluated as TRUE for the subsequent evaluation, the first branch is not evaluated

Examiner’s response:
Examiner respectfully disagrees.  Examiner respectfully disagrees.  Applicant’s arguments are mot in view of new ground(s) of rejection (Wool (US 8,418,240 B2, hereinafter referred to as Wool).

Argument 3
Applicant appears to assert that claims 1 and 2-7, depending therefrom, are therefore distinguished from Mihara and/or Sahita, whether considered alone or in combination. Claims 8-20 recite claim language similar to that of claim I and are therefore also distinguished from Mihara and/or Sahita, whether considered alone or further in combination for reasons similar to those discussed above with respect to claim 1.

Examiner’s response:
Examiner respectfully disagrees. Mihara and/or Sahita, and (Wool (US 8,418,240 B2, hereinafter referred to as Wool) (new ground(s) of rejection), and Hamilton et al. (US 2008/0300955 A1, hereinafter referred to as Hamilton), and Chen et al. (US 2016/0350424 A1, hereinafter referred to as Chen) teach all the limitations in claims 1-20.

Argument 4
B. Claims 4-7, 11-14, 18, and 19
Applicant appears to assert that claims 4-7, 11-14, 18, and 19 are distinguished from Mihara and/or Sahita, whether considered alone or in combination. Neither Hamilton nor Chen make up for the deficiencies of Mihara and/or Sahita.  neither Hamilton nor Chen, whether considered alone and/or in combination with Mihara and/or Sahita, show a computing system such as is recited in claim 1, as presently amended.

Examiner’s response:
Examiner respectfully disagrees. Mihara and/or Sahita, and (Wool (US 8,418,240 B2, hereinafter referred to as Wool) (new ground(s) of rejection) teach all the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122